George, J.
1. The evidence authorized the verdict, and there is no merit in the general grounds of the motion for a new trial.
2. The amendment to the motion for a new trial complains of error in the court’s charge. Some of the excerpts quoted from the charge, and specially assigned as error, are not entirely accurate; but, the whole charge considered, the ease was fairly tried. None of the alleged errors require a reversal of the judgment.

Judgment affirmed.


Wade, O. J., and Luke, J., concur.